For Immediate Release Phoenix, Arizona – July 18, 2007 Contact: David Jackson, CFO (602) 269-2000 Knight Transportation Posts Record Revenue and Net Income for the Second Quarter of 2007 Knight Transportation, Inc. (NYSE: KNX) announced today its financial results for the quarter and year-to-date ended June 30, 2007. For the quarter, total revenue increased 8.7%, to $180.2 million from $165.8 million for the same quarter of 2006.Revenue, before fuel surcharge, increased 9.0%, to $153.0million from $140.4million for the same quarter of 2006.Net income increased to $18.2million from $18.1million for the same period of 2006.Net income per diluted share for the quarter was $0.21, compared to $0.21 for the same period of 2006. Year-to-date, total revenue increased 10.1%, to $346.7 million from $314.8 million for the same period of 2006.Revenue, before fuel surcharge, increased 10.4%, to $297.8million from $269.7million for the same period of 2006.Net income increased to $34.8million from $34.0million for the same period of 2006.Net income per diluted share was $0.40 compared to $0.39 for the same period of 2006. The company previously announced a cash dividend of $.03 per share to shareholders of record on June 8, 2007, which was paid on June 29, 2007. Chairman and Chief Executive Officer, Kevin P. Knight, offered the following comments, “Our industry continued to experience a challenging freight environment during the second quarter, as industry capacity of truckload equipment outpaced freight demand, leading to pricing pressure and lower utilization.Based on the sharp decline in new truck builds in 2007, following the 2006 pre-buy by many competitors, and a modestly growing economy, we expect the relationship between capacity and demand to reverse over the next several quarters.While the timing and magnitude of improvements in the freight environment are difficult to predict, we believe that continuing to develop our service center network and grow our fleet will position us favorably when our markets strengthen again. “Despite the more challenging environment, we continued to execute our business model of leading growth and profitability.Our net income, as a percentage of revenue before fuel surcharge, for this quarter was 11.9%, and our operating ratio was 80.8%.Our dry van business, which accounts for approximately 85% of revenues, posted an operating ratio, net of fuel surcharge, of 78.7% for the second quarter. We appreciate the contribution of our employees.Our double-digit revenue growth and low operating ratio in this environment have not come without hard work. "For the quarter, average revenue per loaded mile, before fuel surcharge, increased slightly.Average revenue per total mile, before fuel surcharge, was slightly negative while empty miles increased by 90 basis points. “The large pre-buy of tractors in 2006 by many of our competitors has increased the supply of used trucks for sale, while demand has decreased.In addition, we had less equipment available for sale due to reduced equipment coming out of service.As a result of these factors, our used equipment sales were down year-over-year which, consequently, had a negative effect on our earnings per share. “During the quarter, our continued growth was accomplished by a combination of fleet growth, our asset purchase of Roads West Transportation in the fourth quarter of 2006, and the expansion of our brokerage operations.Overall our average tractors increased by 435 to 3,794, an increase of 13.0% from the same quarter of 2006.Our combined network is now 37 service centers strong, which includes 26 dry-van, 4 refrigerated and 7 brokerage centers located throughout the United States.For the quarter, we invested $6.4 million in net capital expenditures.Our balance sheet continues to remain debt free and our cash position has grown from $1.6 million at year end to $33.8 million at June30, 2007, and our shareholders' equity was $460.4 million. Looking forward, we intend to continue opening service centers, growing our fleet, and evaluating acquisition opportunities that make sense within our disciplined operating framework.Growing at the pace of the past several years, however, while achieving our profitability standards will not be easy in the current environment, particularly if freight demand remains soft.Our base expectation for the medium to longer term is to grow our fleet between 10% and 15% annually and continue to grow our brokerage business.We will evaluate that base goal and may adjust it up or down periodically based on factors such as freight demand, driver availability, and acquisitions.For the near term, we would expect fleet growth to be near the low end of the range. The Company will hold a conference call on July 19, 4PM ET, to further discuss its results of operations for the quarter ended June 30, 2007.The dial in number for this conference call is 1-866-253-5757. Knight Transportation, Inc is a truckload carrier offering dry van, refrigerated, and brokerage services to customers through a network of service centers located throughout the United States.As “Your Hometown National Carrier,”
